Citation Nr: 0733152	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  02-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for dermatitis of the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.



This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case is 
currently with the RO in Pittsburgh, Pennsylvania. 

The veteran failed to appear for a Travel Board hearing 
scheduled in March 2007 before a Veterans Law Judge because 
he was unable to attend, according to a letter from his 
representative received by the RO in March 2007.  He has 
requested that the hearing not be rescheduled.  

In a VCAA [Veterans Claims Assistance Act of 2000] Notice 
Response dated in April 2006, the veteran reported that he 
had three operations for skin cancer at a VA clinic.  It is 
not clear what benefit, if any, the veteran is seeking.  This 
matter is referred to the RO for clarification.  

A motion to advance this case on the docket was granted by 
the Board in October 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected dermatitis of 
the feet has increased in severity, to include the spreading 
of the dermatitis to other parts of the body.  The claims 
file reflects that the veteran was last afforded a VA 
Compensation and Pension skin examination in June 2001.  
Since that time VA treatment records show that the veteran 
been seen for skin lesions or rash on various parts of the 
body, which has been diagnosed as keratosis.  



The Board notes that during the course of this appeal, the 
diagnostic criteria for rating skin disabilities were 
revised.  See Schedule for Rating Disabilities; the Skin, 67 
Fed. Reg. 49,596-49,599 (July 31, 2002) (effective August 30, 
2002).  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In 
light of the length of time since the veteran's last VA 
examination and the requirement that an examination address 
all pertinent disability factors set forth in the applicable 
rating criteria, the Board finds that he should be afforded a 
new examination addressing the severity of his service-
connected skin disability.

In an August 2006 letter, the veteran's representative 
reported that the veteran was treated at the Viera Outpatient 
Clinic (OPC) and Orlando VA Medical Center (MC) in Florida, 
and the VA Pittsburgh Healthcare System, University Drive 
Division in Pennsylvania.  The procurement of pertinent 
medical records from these identified VA facilities is 
required.

In the VCAA Notice Response dated in April 2006, the veteran 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA).  Neither the Social 
Security decision awarding benefits nor the medical records 
used in reaching that determination are of record.  The SSA 
decision and associated records could be pertinent to the 
veteran's claim and should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board observes that the May 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1) (2007).  While this case is in remand 
status, the veteran should be provided with such notice.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:



1.  The RO or the AMC should send the 
veteran a corrective VCAA notice that 
requests him to provide any evidence in 
his possession that pertains to his 
claim. 

2.  The RO or the AMC should obtain any 
pertinent outstanding treatment records 
from the Viera OPC and Orlando VAMC in 
Florida.  Also, it should obtain 
pertinent treatment records from the VA 
Pittsburgh Healthcare System, University 
Drive Division in Pennsylvania for the 
period since June 2004.

3.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected dermatitis of the feet, 
to include whether such dermatitis has 
spread beyond the feet to affect other 
parts of the veteran's body.  The 
examiner should comment on whether any 
keratosis or other skin condition of the 
body observed at the time of the 
examination is related to service-
connected dermatitis.

The claims folder must be made available 
to and reviewed by the examiner. All 
indicated studies should be performed.

The examiner should describe all current 
manifestations of the veteran's 
dermatitis, and should specifically 
describe the percentage of total skin 
surfaces affected by the condition, as 
well as the percentage of exposed skin 
surfaces affected.  The examiner should 
also state 

whether the condition has required 
intermittent systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, during the past 
12-month period, and if so, for what 
portion of that period.  The examiner 
should also state the extent of any 
exfoliation, exudation, itching, lesions, 
disfigurement, ulceration, crusting, and 
systemic or nervous manifestations.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


